IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,331-01


EX PARTE JOSE ROMAN CORTEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-1316-CR IN THE 25TH DISTRICT COURT

FROM GUADALUPE COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated sexual assault and two counts of sexual assault, and sentenced to thirty-five years'
imprisonment on each count.  The Fourth Court of Appeals rendered a judgment of acquittal for one
of the sexual assault counts and affirmed the judgment of conviction for the other counts.  Cortez
v. State, No. 04-10-00129-CR (Tex. App.--San Antonio 2011, no pet.). 
	On October 24, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On December 19, the trial court made findings and conclusions.  They,
however, did not fully address the issues necessary to the resolution of Applicant's claims. 
Nonetheless, this Court has undertaken an independent review of all the evidence in the record. 
Therefore, based on the trial court's findings and conclusions as well as this Court's independent
review of the entire record, we deny relief.

Filed: March 27, 2013
Do not publish